J-S31003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                        IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

DAVID CAMERON WILLIAMS,

                            Appellant                      No. 891 MDA 2014


         Appeal from the Judgment of Sentence entered April 28, 2014
                 In the Court of Common Pleas of York County
             Criminal Division at No(s): CP-67-CR-0007073-2013


BEFORE: BENDER, P.J.E., ALLEN, J., and WECHT, J.

MEMORANDUM BY BENDER, P.J.E.:                               FILED JUNE 12, 2015

        David Cameron Williams (Appellant) appeals from the April 28, 2014

judgment of sentence of 12 months’ probation, 192 hours of community

service, and a $300.00 fine after a jury found him guilty of false

identification to a law enforcement officer1 and of the summary offense of

defiant trespass.2 Appellant now challenges the sufficiency of the evidence

supporting his conviction for false            identification to   law enforcement

authorities and the trial court’s ruling that all evidence from his investigative

detention     was      admissible.         Appellant’s   counsel    (Counsel)   has


____________________________________________


1
    18 Pa.C.S. § 4914.
2
    18 Pa.C.S. § 3503.
J-S31003-15



contemporaneously filed an “Anders brief,”3 wherein Counsel requests to

withdraw from representation. We grant Counsel’s petition to withdraw and

affirm the judgment of sentence.

       The trial court set forth a factual summary of this matter as follows:

             On August 14, 2013, Officer Timothy Clymer received an
              indication from a fellow officer that a black male wearing a
              black T-shirt and black hat was sitting on the front steps of
              19 South West St. in York, PA (N.T., 3/6/14, page 48);
              and

             The property at 19 South West Street is posted with a
              visible yellow, “no trespassing” sign (N.T., 3/6/14, page
              48); and

             Officer Clymer went to the location indicated, and observed
              an individual seated on the front steps of 19 S. West St.
              (N.T., 3/6/14, page 49); and

             Officer Clymer identified [Appellant] in court as the
              individual that was seated on those front steps (N.T.,
              3/6/14, page 49); and

             The Officer asked [Appellant] if he lived at that address, to
              which [Appellant] responded “no.” (N.T., 3/6/14, page
              49); and

             [Appellant] indicated he was with some people at 21 S.
              West St., next door (N.T., 3/6/14, page 49); and

             Officer Clymer advised [Appellant] that he was trespassing
              (N.T., 3/6/14, page 49); and

             Officer Clymer asked [Appellant] for his identification, but
              [Appellant] said he did not have it with him (N.T., 3/6/14,
              page 49); and


____________________________________________


3
  See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349, 361 (Pa. 2009).



                                           -2-
J-S31003-15


            [Appellant] became agitated and the Officer put
             [Appellant] in handcuffs and detained him as part of a
             trespassing investigation (N.T., 3/6/14, page 49); and

            Officer Clymer again asked [Appellant] for his identification
             and his name, and [Appellant] gave the Officer the name
             “David Cameron.” (N.T., 3/6/14, page 50); and

            [Appellant] told Officer Clymer that his middle name was
             “Danny” (N.T., 3/6/14, page 50); and

            Officer Clymer asked [Appellant] for his social security
             number, and [Appellant] said he could not remember
             (N.T., 3/6/14, page 50); and

            [Appellant] gave Officer Clymer a date of birth as
             December 18, 1979 (N.T., 3/6/14, page 50); and

            Officer Clymer ran the information [Appellant] provided
             through York County Control, but no record was found
             (N.T., 3/6/14, page 50); and

            The fact that no record was found indicated that
             [Appellant] was providing a false name (N.T., 3/6/14, page
             51); and

            Officer Clymer told [Appellant] he believed [Appellant] was
             not giving him correct information, and that [Appellant]
             needed to provide his correct information (N.T., 3/6/14,
             page 51); and

            [Appellant] then gave his name as David Williams (N.T.,
             3/6/14, page 51); and

            When Officer Clymer ran the name “David Williams” with
             the date of birth [Appellant] had provided, a record came
             back from Pennsylvania for [sic] a photo identification.
             (N.T., 3/6/14, page 52).

Trial Court Opinion (T.C.O.), 7/29/2014, at 3-4 (emphasis in original).

      We summarize the procedural history of this case as follows.           On

March 6, 2014, at the conclusion of a trial by jury, Appellant was found

guilty and sentenced as stated above.       Appellant filed a timely notice of



                                      -3-
J-S31003-15



appeal on May 23, 2014. Subsequently, Appellant filed a timely statement

of matters complained of on appeal pursuant to court order. The trial court

submitted its opinion pursuant to Pa.R.A.P. 1925(a) on July 29, 2014.

        On May 28, 2014, Counsel was appointed to represent Appellant on

appeal. Thereafter, Counsel filed a petition to withdraw appearance under

Turner/Finley4 on November 10, 2014. This is a direct appeal, not a Post
                                    5
Conviction Relief Act petition.         Accordingly, this Court entered an order on

December 5, 2014, denying the petition and directing Counsel to file either

an Anders brief or an advocate’s brief within 30 days.

        On January 14, 2015, Counsel complied with this Court’s order and

filed an Anders brief. Accordingly, this Court notified Appellant that he is

permitted to file a response to the petition to withdraw within 30 days from

the date of the Order. Appellant has not filed a response.

        In the Anders brief, Counsel raises the following issues on Appellant’s

behalf:

        1. Whether the evidence presented by the Commonwealth at
           trial was insufficient to support the jury’s verdict on the sole
           count False Identification to Law Enforcement?

        2. Whether the trial court erred in its ruling that all evidence
           resulting from the investigative detention of [Appellant] was
           admissible at trial?
____________________________________________


4
  See Commonwealth v. Turner, 544 A.2d 927                            (Pa.   1988);
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).
5
    42 Pa.C.S. §§ 9541-9546.



                                           -4-
J-S31003-15



Anders Brief, at 4.

     When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.   Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc) (citation omitted). In order for counsel to withdraw from an

appeal pursuant to Anders, certain requirements must be met:

     (1) counsel must petition the court for leave to withdraw stating
     that after making a conscientious examination of the record it
     has been determined that the appeal would be frivolous;

     (2) counsel must file a brief referring to anything that might
     arguably support the appeal, but which does not resemble a “no
     merit” letter or amicus curiae brief; and

     (3) counsel must furnish a copy of the brief to defendant and
     advise him of his right to retain new counsel, proceed pro se or
     raise any additional points that he deems worthy of the court’s
     attention.

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa. Super. 2005).

     In Santiago, our Supreme Court set forth specific requirements for an

Anders brief, detailing the requirements necessary to satisfy the second

element referenced above under Millisock:

     [I]n the Anders brief that accompanies           court-appointed
     Counsel’s petition to withdraw, counsel must:

        (1) provide a summary of the procedural history and facts,
        with citations to the record;

        (2) refer to anything in the record that counsel believes
        arguably supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is
        frivolous; and



                                   -5-
J-S31003-15


          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       This Court must then conduct its own review of the record and

independently determine whether the appeal is, in fact, wholly frivolous. Id.

       In the case at bar, Counsel petitioned this Court for leave to withdraw

on January 14, 2015. An Anders brief was subsequently filed by Counsel,

accompanying the petition to withdraw. Counsel provided Appellant with a

letter advising him of his rights.6 As such, Counsel has complied with the

procedural requirements of Anders.

       We    conclude     that   Counsel’s     Anders   brief   complies   with   the

requirements of Santiago. First, Counsel provides a procedural and factual

summary of the case with references to the record.                Second, Counsel

advances relevant portions of the record that arguably support Appellant’s

claims. Third, Counsel states in the conclusion that the appeal is nonetheless

frivolous. Finally, Counsel articulates the relevant and supported arguments

that led to the conclusion that the appeal is frivolous.


____________________________________________


6
  See Commonwealth v. Nischan, 928 A.2d 349,353 (Pa. Super. 2007)
which defines by law that the client must be apprised that they have the
following rights: “(1) [to] retain new counsel to pursue the appeal; (2) [to]
proceed pro se on appeal; or (3) [to] raise any points that the appellant
deems worthy of the court[']s attention in addition to the points raised by
counsel in the Anders brief.”



                                           -6-
J-S31003-15



      Based on the foregoing analysis, we conclude that Counsel has

complied with the technical requirements for withdrawal. Having so decided,

we undertake our own review of the record and independently determine

whether the appeal is, in fact, wholly frivolous.

                         Sufficiency of the Evidence

      We first consider Appellant’s challenge to the sufficiency of the

evidence claim.       Appellant argues that the evidence presented by the

Commonwealth was insufficient to support the verdict on the sole count of

false identification to law enforcement.    Our review of sufficiency claims is

governed by a well-established standard and scope of review:

      A claim challenging the sufficiency of the evidence is a question
      of law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a
      reasonable doubt. Where the evidence offered to support the
      verdict is in contradiction to the physical facts, in contravention
      to human experience and the laws of nature, then the evidence
      is insufficient as a matter of law. When reviewing a sufficiency
      claim the court is required to view the evidence in the light most
      favorable to the verdict winner giving the prosecution the benefit
      of all reasonable inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (internal

citations omitted).

      Immediately, we note that Appellant did not preserve his sufficiency

claim due to lack of specificity in his Rule 1925(b) statement.       Therein,

Appellant failed to identify the element upon which the evidence was

arguably insufficient. Commonwealth v. Williams, 959 A.2d 1252, 1257

(Pa. Super. 2008). However, due to our independent review of Appellant’s




                                      -7-
J-S31003-15



claims, both articulated and unarticulated, we will consider the merits of the

sufficiency argument on all elements, regardless of preservation.

        The trial court found that Appellant furnished Officer Clymer with false

information about his identity after being informed that he was the subject

of an investigation into the offense of trespassing, thereby sufficiently

satisfying the elements necessary for a reasonable jury to return a verdict of

guilty. We agree.

        A person commits [false identification to law enforcement
        authorities] if he furnishes law enforcement authorities with false
        information about his identity after being informed by a law
        enforcement officer who is in uniform or who has identified
        himself as a law enforcement officer that the person is the
        subject of an official investigation of a violation of law.

18 Pa.C.S.A. § 4914.

        The elements are more succinctly stated as, (1) giving a law

enforcement officer false information about one’s identity, (2) after being

informed by a law enforcement officer, identified as such, that one is the

subject of an official investigation.          Appellant told Officer Clymer that his

name was David Danny Cameron when, in fact, his name is David Cameron

Williams,7 satisfying the first element. Appellant gave this false name after

having been handcuffed by a uniformed police officer and advised that he

was being investigated,8 satisfying the second element.


____________________________________________


7
    See N.T. at 50-51.
8
    See N.T., at 49.



                                           -8-
J-S31003-15



       When viewed in the light most favorable to the verdict winner, we hold

that a jury could find that the Commonwealth met its burden of proof.

Accordingly, we find that there was sufficient evidence to support the

verdict.9 We agree with Counsel’s assertion that this claim is frivolous.

                                Suppression Motion

       Next, we consider Appellant’s challenge as to whether the trial court

erred in denying Appellant’s Omnibus Pretrial Motion (Motion) seeking

suppression of his statements made in response to Officer Clymer’s

questioning. Our standard of review regarding the admissibility of evidence

is one of deference.

       It is well settled that “[q]uestions concerning the admissibility of

evidence lie within the sound discretion of the trial court, and [a reviewing

court] will not reverse the court’s decision on such a question absent a clear

abuse of discretion.” Commonwealth v. Hunzer, 868 A.2d 498, 510 (Pa.

Super. 2005) (citation omitted).         An abuse of discretion is “not merely an

error of judgment, but where the judgment is manifestly unreasonable or

where the law is not applied or where the record shows that the action is a

result of partiality, prejudice, bias or ill will.” Id. (citation omitted).




____________________________________________


9
  Upon further analysis, we note that the elements of the summary offense
of defiant trespass, 18 Pa.C.S. § 3503, are also met under a sufficiency
analysis.



                                           -9-
J-S31003-15



      In the case at bar the trial court considered this argument regarding

Appellant’s Motion as follows:

      In [Appellant]’s Motion and at the hearing thereon, [Appellant]
      contended that the stop was illegal, and that he was lawfully at
      19 S. West St. because some of the people he was with lived in
      one of the two homes. However, the testimony at the hearing
      made it clear that:

                 Officer Clymer observed [Appellant] sitting on the
                  front steps of 19 S. West St.; and

                 19 S. West St. had a posted “no trespassing” sign;
                  and

                 [Appellant] admitted to Officer Clymer that he did
                  not live at 19 S. West St. and that he was at that
                  location to visit his friend who lived next door at 21
                  S. West St.

      Given this testimony, it was reasonable for Officer Clymer to
      question [Appellant] as to whether he lived at 19 S. West St.,
      and, given the answer, conclude that [Appellant] was, in fact,
      trespassing. As a result, the statements made by [Appellant] to
      Officer Clymer as to his identity were properly deemed
      admissible.

T.C.O., at 4-5.

      In consideration of Appellant’s claim in light of the Anders brief, we

here conduct an independent review of the pertinent law. We consider the

statements made by Appellant to Officer Clymer as two distinct series of

statements. First, there were statements made by Appellant regarding his

presence on the property, and the statements made by Appellant while he

was in handcuffs.      In order to determine the proper standard by which to

analyze whether any of the statements should have been suppressed, we

must first determine the context of the interaction between Appellant and


                                       - 10 -
J-S31003-15



Officer Clymer. This Court has previously distinguished the different types of

encounters with law enforcement officers concerning questioning.

        The first of these is a “mere encounter” (or request for
        information) which need not be supported by any level of
        suspicion, but carries no official compulsion to stop or respond.
        The second, an “investigative detention” must be supported by
        reasonable suspicion; it subjects a suspect to a stop and period
        of detention, but does not involve such coercive conditions as to
        constitute the functional equivalent of arrest. Finally, an arrest
        or “custodial detention” must be supported by probable cause.

Commonwealth v. Phinn, 761 A.2d 176, 181 (Pa. Super.2000) (quoting

Commonwealth v. Ellis, 662 A.2d 1043, 1047 (Pa. 1995) (citations and

footnotes omitted)).

        In regard to statements made during a custodial detention, Miranda10

is our well settled law on the matter.

        The Fifth Amendment right to counsel and the concomitant rights
        guaranteed by Miranda are only triggered when an individual is
        undergoing actual custodial interrogation. Whether a person is
        in custody for Miranda purposes depends on whether the
        person is physically denied his freedom of action in any
        significant way or is placed in a situation which he reasonably
        believes that his freedom of action or movement is restricted by
        this interrogation. The subjective intent of the interrogating
        officer is not relevant to a determination of whether an
        interrogation was custodial. Rather, the paramount focus is on
        whether the individual being interrogated reasonably believes
        that his freedom of action is being restricted.




____________________________________________


10
     Miranda v. Arizona, 384 U.S. 436, (1966).



                                          - 11 -
J-S31003-15



Commonwealth v. Ellis, 700 A.2d 948, 954 (Pa. Super.1997), appeal

denied, 727 A.2d 127 (Pa. 1998) (most citations and quotation marks

omitted).

     We also note that not all statements made while under custodial

detention are afforded Miranda protection.     “Generally speaking, general

information such as name, height, weight, residence, occupation, etc. is not

the kind of information which requires Miranda warnings since it is not

information   generally   considered   as    part   of   an   interrogation.”

Commonwealth v. Jasper, 587 A.2d 705, 708–709 (Pa. 1991).

     As detailed below, even under the strictest measure of protecting an

individual’s right to be free of unreasonable searches and seizures,

Appellant’s statements do not warrant exclusion. First, the statements made

by Appellant initially, regarding his presence on the property, were

responses to requests for information without restriction on Appellant’s

freedom to leave. This signals a “mere encounter” which does not require a

Miranda warning. The police were present legally and the questions did not

violate Appellant’s rights. As such, there is no reasonable merit to suggest

that the court erred in not suppressing this evidence. As to the second set

of questions while Appellant was in handcuffs, we note that a reasonable

suspicion was necessary to have effected an “investigative detention.” We

find no error in the trial court’s determination that there was sufficient

evidence to support reasonable suspicion. As stated above, an investigative

detention does not require a Miranda warning. There is no issue with the

                                   - 12 -
J-S31003-15



court’s ruling against suppression given this determination that the actions

of Officer Clymer were legal and no warning was required. Even if it could

be successfully argued that the stop was not an “investigative detention” but

rather a “custodial detention,” the questions asked were in regard to

Appellant’s   identity   which   is   not   generally   considered   the   type   of

investigation necessary to trigger Miranda. Jasper, 587 A.2d at 708–709.

Accordingly, we find no abuse of discretion by the trial court in its ruling.

Further, we find that no meritorious argument could have reasonably been

made given our review of the record.          We agree with Counsel’s assertion

that this claim is also frivolous.

      In addition to examining the sufficiency issue and suppression issue,

and agreeing that they are without arguable merit, we have conducted an

independent review of the entire record and cannot discern any other

potentially non-frivolous issues.

      Finding that Counsel complied with Anders and deeming this appeal

to be frivolous, we grant counsel’s request to withdraw and affirm

Appellant’s judgment of sentence.

      Counsel’s petition to withdraw GRANTED.

      Judgment of sentence AFFIRMED.




                                       - 13 -
J-S31003-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2015




                          - 14 -